Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                    No. 04-19-00086-CR

                                     Nathan FOUGHT,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR10858
                        Honorable Jefferson Moore, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the motion to withdraw filed by
appellant’s attorney is GRANTED, and the trial court’s judgment is AFFIRMED.

       SIGNED April 29, 2020.


                                              _____________________________
                                              Patricia O. Alvarez, Justice